DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 03/31/2021, the amendment/reconsideration has been considered. Claims 2-5, 9, 12-16 and 18-21 have been amended. Claims 2-21 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments, see remarks, filed 03/31/2021, with respect to amended claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 06/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No.: 10,851,714 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Shelton W. Austin (Reg. No.: 60,540) on 06/08/2021.

The application has been amended as follows: 

1. (Canceled).  

2. (Currently Amended) A computer-implemented method of monitoring communications, the method comprising: 
receiving, by a first server 
receiving, by the first server 
determining, by the first server 
updating an activity record of the one or more activity records based on the response message and based on the parameter value of the response message meeting the threshold; and 


3. (Currently Amended) The computer-implemented method of claim 2, wherein the first server 

4. (Currently Amended) The computer-implemented method of claim 2, wherein the first server 

5. (Currently Amended) The computer-implemented method of claim 2, wherein the message is a first message, and the response message is a first response message, and wherein the method further comprises: 
receiving, by the first server 
receiving, by the first server 
determining, by the first server 

6. (Previously Presented) The computer-implemented method of claim 2, wherein the activity record is generated based on one or more messages associated with the type value received before the message.  



8. (Previously Presented) The computer-implemented method of claim 7, wherein the computer system includes an application server.  

9. (Currently Amended) The computer-implemented method of claim 2, wherein the response message is a first response message, wherein the data is first data, wherein the parameter value is a first parameter value, wherein the attribute is a first attribute, and wherein the method further comprises: 
receiving, by the first server 
determining, by the first server 
updating the activity record of the one or more activity records based on the second response message and based on the second parameter value of the response message meeting the threshold.  

10. (Previously Presented) The computer-implemented method of claim 2, wherein the response message includes a link to a malicious resource.  



12. (Currently Amended) A system for monitoring communications, the system comprising: 
a first server engine; and 
a second server engine configured for communication with a service provider network, wherein at least one of the first server engine and the second server engine are configured to: 
monitor communication between a computing device and the service provider network, the communication being associated with a type value; 
identify a response message to the computing device generated based on the monitored communication, the response message including data associated with the monitored communication, the data having a parameter value defining a characteristic of the data; 
determine that the response message is acceptable at least in part by determining that the parameter value of the response message is in a range of values for one or more activity records, the range of values being defined based at least on the type value associated with the monitored communication between the computing device and the service provider network; and 
update an activity record of the one or more activity records based on the response message including the parameter value that is in the range of values for the one or more Page 4 of 1177416438.1Appl. No. 16/734,757Amdt. dated March 31, 2021 activity records.  



14. (Currently Amended) The system of claim 12, wherein the first server 

15. (Currently Amended) The system of claim 12, wherein the first server 

16. (Currently Amended) The system of claim 12, wherein the first server 

17. (Previously Presented) The system of claim 12, wherein the response message is received from one or more servers located in the service provider network and is under management of a service provider of the service provider network.  

18. (Currently Amended) The system of claim 12, wherein the second server 

19. (Currently Amended) A first server 
one or more processors; and 

77416438.1Appl. No. 16/734,757Amdt. dated March 31, 2021 receive a message associated with a second server 
receive a response message generated based on the message, the response message including data associated with the message and a parameter value associated with an attribute of the data; 
determine that the response message is acceptable at least in part by determining that the parameter value of the response message meets a threshold defined in one or more activity records, the one or more activity records being associated with the type value associated with the message; 
update an activity record of the one or more activity records based on the response message and based on the parameter value of the response message meeting the threshold; and 
provide the updated activity record for use by the second server 

20. (Currently Amended) The first server 

21. (Currently Amended) The first server 


Allowable Subject Matter
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant’s remarks in the Amendment filed on 03/31/2021 with respect to the amended claim limitations and the interview held on 06/08/2021 point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bettis et al. (US 8667127 B2) is one of the most pertinent art and discloses, Systems and methods for monitoring Web page content associated with processing a resource request are provided. A client computing device generates a sample image corresponding to a set of resources rendered in response to a resource request. A processing component, such as an image analysis component, then compares the sample image with an averaged reference image to identify a compared image.
Shiff et al. (US 2009/0138565 A1) is another one of the most pertinent art in the field of invention and discloses, a system and method for facilitating the analysis and classification of content, and the selection and insertion of relevant content into messages. According to some embodiments of the present invention, there is provided a system and method that may allow for the selection and insertion of relevant content into messages in a computerized network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be receiveed from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be receiveed from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tauqir Hussain/ Primary Examiner, Art Unit 2446